 



Exhibit 10.1

      (MERRILL LYNCH LOGO) [d41271d4127101.gif]   WAIVER

November 10, 2006
Collegiate Pacific Inc.
13950 Senlac Drive, Suite 100
Dallas, Texas 75234
     Re: Waiver of Loan Covenant
Ladies and Gentlemen:
     We refer to the Credit Agreement dated June 29, 2006 among Collegiate
Pacific Inc., Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as Administrative Agent, as a Lender and as Sole
Bookrunner and Sole Lead Arranger, and the additional Lenders from time to time
party thereto (the “Credit Agreement”) and all other Financing Documents (as
defined in the Credit Agreement). Capitalized terms used but not defined herein
shall have the meanings assigned to those terms in the Credit Agreement.
Covenant Waiver
     Section 7.1 of the Credit Agreement required, among other things, that the
Fixed Charge Coverage Ratio as at September 30, 2006 be not less than 1.10 to
1.00, and Section 7.2 of the Credit Agreement required, among other things, that
the Senior Leverage Ratio as at September 30, 2006 not exceed 2.50 to 1.00.
Borrower has advised the Administrative Agent and the Lenders that as at
September 30, 2006, its Fixed Charge Coverage ratio was .94 to 1.00 and its
Senior Leverage Ratio was 2.54 to 1.00 (the “Identified Defaults”), and Borrower
has requested that the Lenders waive the Identified Defaults.
     In reliance on the representations and warranties of Borrower set forth
herein, including, without limitation, that the Fixed Charge Coverage Ratio as
at September 30, 2006 was as set forth above (.94 to 1.00) and that the Senior
Leverage Ratio was as set forth above (2.54 to 1.00), the Lenders hereby waive
the Identified Defaults without exercising any rights or remedies available as a
result of the occurrence thereof. Borrower acknowledges and agrees that the
foregoing waiver is limited precisely as written and, except for the waiver of
the Identified Defaults, all of the terms and conditions of the Financing
Documents shall remain in full force and effect in accordance with their
respective terms, all of which are hereby ratified and confirmed in all
respects.
Miscellaneous
     This letter does not in any manner constitute a waiver of (a) any of
Administrative Agent’s of the Lenders’ rights, remedies or powers pursuant to
the Credit Agreement or any

 



--------------------------------------------------------------------------------



 



other Loan Document or applicable law, or (b) any Default or Events of Default
under the Credit Agreement or the other Financing Documents, other than the
Identified Defaults.
     Borrower and the Guarantors acknowledge, warrant and agree, as a primary
inducement to Administrative Agent and the Lenders to enter into this letter,
that: (a) no Default or Event of Default other than the Identified Defaults has
occurred and is continuing under the Financing Documents, (b) each of the
representations and warranties of Borrower and the Guarantors in the Financing
Documents are true and correct as of the date hereof and shall be deemed remade
as of the date hereof, (c) none of Borrower or any of the Guarantors have any
claim against Administrative Agent, the Lenders or any of their respective
affiliates arising out of or in connection with the Financing Documents or any
other matter whatsoever, and (d) none of Borrower or any of the Guarantors have
any defense to payment of any amounts owing, or any right of counterclaim for
any reason under, the Financing Documents.
     Provided that no Default or Event of Default other than the Identified
Defaults shall then have occurred and be continuing under the terms of the
Financing Documents, this letter will become effective on the date (the
“Effective Date”) upon which Borrower and the Guarantors shall have executed and
returned to Administrative Agent the enclosed duplicate copy of this letter.
     Notwithstanding the foregoing, if for any reason the Effective Date shall
not occur within 14 days of the date of this letter, then this letter will, at
the sole option of MLBFS, be void.

                  Very truly yours,    
 
                MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as
Administrative Agent and as a Lender    
 
           
 
  By:   /s/ Brian Talty    
 
                Print Name: Brian Talty         Print Title: Vice President    

          Accepted and Agreed:    
 
        Borrower:    
 
        COLLEGIATE PACIFIC INC.    
 
       
By:
  /s/ William R. Estill    
 
        Print Name: William R. Estill     Print Title: Chief Financial Officer  
 

2



--------------------------------------------------------------------------------



 



          Guarantors:    
 
        KESSLER TEAM SPORTS INC.    
 
       
By:
  /s/ William R. Estill    
 
        Print Name: William R. Estill     Print Title: Chief Financial Officer  
 
 
        TOMARK SPORTS INC.    
 
       
By:
  /s/ William R. Estill    
 
        Print Name: William R. Estill     Print Title: Chief Financial Officer  
 
 
        DIXIE SPORTING GOODS CO., INC.    
 
       
By:
  /s/ William R. Estill    
 
        Print Name: William R. Estill     Print Title: Chief Financial Officer  
 
 
        CMS OF CENTRAL FLORIDA, INC.    
 
       
By:
  /s/ William R. Estill    
 
        Print Name: William R. Estill     Print Title: Chief Financial Officer  
 
 
        SALKELD & SONS, INC.    
 
       
By:
  /s/ William R. Estill    
 
        Print Name: William R. Estill     Print Title: Chief Financial Officer  
 

3